Citation Nr: 1742116	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded for further development by the Board in May 2014 and July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is etiologically related to his active duty service.  The Veteran was scheduled to undergo a VA examination on April 3, 2017, at the Bradenton, Florida, Community-Based Outpatient Clinic.  In an April 7, 2017 statement, the Veteran indicated that he was unable to attend his VA examination because the scheduled examination was located 60 miles from his residence and he did not have sufficient transportation for the trip.

As the Board has previously found that a medical examination is necessary in order to properly adjudicate the claim, the Board will herein afford the Veteran one more opportunity to undergo a VA examination.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding private or VA medical records.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner at the Lee County VA Healthcare Center in Cape Coral, Florida.  If that facility does not have a C&P mental health provider available, schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner at the nearest possible VA facility to his place of residence in Fort Myers, Florida.  The Veteran should be given adequate notice of the time and location of this examination.

The purpose of the examination is to determine the nature of the Veteran's claimed acquired psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.

b.  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

c.  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.  Additionally the examiner should, if possible, distinguish the Veteran's symptoms from those of his currently diagnosed PTSD. 

d.  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include any fear of hostile military terrorist activity.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

f.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




